LUMPKIN, J.
1. An application for temporary alimony must be based on a pending suit for divorce or for permanent alimony. Stallings v. Stallings, 127 Ga. 464.
2. Where a petition for temporary alimony showed that the husband and wife were living separate, but no action for divorce or permanent alimony was pending, and the petition itself prayed neither permanent alimony nor process, but only for temporary alimony and counsel fees, a demurrer raising such point was well taken, and, the prayer for temporary alimony was properly refused.

Judgment affirmed.


Fish, C. J., absent. The other Justices concur.